Citation Nr: 1120269	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-23 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently with the RO in Denver, Colorado.  

The Veteran requested a hearing before a member of the Board in his August 2008 substantive appeal, but failed to report for his scheduled hearing without showing good cause.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset in service and was not caused or aggravated by the Veteran's active military service.

2.  The Veteran's bilateral tinnitus did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he asserts developed due to acoustic trauma from heavy artillery fire in service.  

The Veteran's Form DD-214 shows that the Veteran's military occupational specialty was that of a Field Artilleryman.  Accordingly, exposure to acoustic trauma in service is conceded.  

The Veteran's service treatment records are negative for any complaints of or treatment for hearing loss or tinnitus.  

The Veteran's hearing was tested prior to induction into service in March 1971.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, and 4,000 Hertz were 10, 5, 10, and 15 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, and 4,000 Hertz were 20, 10, 10, and 20 decibels, respectively.  Speech recognition test scores and pure tone thresholds at 3, 000Hertz were not provided.  

The Veteran's hearing was tested again in March 1973, before separation from service.  In June 2004, pure tone thresholds measured in the right ear at 500, 1,000, 2,000, and 4,000 Hertz were 15, 5, 5, and 15 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, and 4,000 Hertz were 10, 5, 0, and 10 decibels, respectively.  Speech recognition test scores and pure tone thresholds at 3, 00 Hertz were not listed.  On a Report of Medical History completed at the same time, the Veteran denied hearing loss or ear, nose, or throat trouble, providing evidence against this own claims.  

Post-service, there are no VA or private medical records showing complaints of or treatment for hearing loss or tinnitus for more than thirty years after separation from service.  The first evidence of record that the Veteran suffers from bilateral hearing loss or tinnitus is the Veteran's July 2006 service connection claim.

However, the Veteran has submitted statements testifying that he has had hearing loss and tinnitus since service.  He has also submitted a statement from his mother C.J., who stated that noticed the Veteran's hearing was not the same after he returned to Vietnam, and from his spouse, G.F., who stated that she has been married to the Veteran for more than nineteen years and during that time the Veteran has had problems hearing and with ringing in his ears.  

The Board finds that other evidence of record is more probative than the statements of the Veteran and his family, including service treatment records which show normal hearing at separation from service and the absence of any complaints of or treatment for hearing loss or tinnitus in service or for over thirty years after separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Additionally, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  A pecuniary interest may also affect the credibility of a claimant's testimony.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Veteran's family has a clear interest in helping him obtain VA benefits because of their close family ties, while the Veteran himself has a pecuniary interest in asserting that his hearing loss and tinnitus had onset in service.  These factors undermine the credibility of their testimony.  The Board also notes that the Veteran has made a number of false or exaggerated statements, such as asserting in his substantive appeal that he did not have an audiological examination at separation from service and that the RO did not consider evidence favorable to his claim such as statements from his spouse, mother, and a medical opinion.  In fact, it is clear from the Veteran's service treatment records that he was afforded an audiological examination in March 1973, prior to separation from service, and the RO cites to all the evidence the Veteran refers to in the statement of the case issued in June 2008.  The Veteran's misstatements further undermine his credibility, suggesting that at best he is an extremely poor historian.

Moreover, while the Board does not doubt the sincerity of the Veteran's current belief that his symptoms of tinnitus have been present since his years in service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his tinnitus.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

Finally to the extent the Veteran attempts to offer his own opinion concerning the etiology of his hearing loss and tinnitus, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss and tinnitus due to his alleged noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, while the Veteran is competent to describe observable symptoms such as subjective hearing loss and ringing in his ears, his opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

To determine the etiology of his current disabilities, the Veteran was afforded a VA audiological examination in February 2007.  The Veteran complained of hearing loss and constant, bilateral tinnitus since service.  He described noise exposure from artillery fire in service, but denied significant non-military noise exposure.  

Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 20, 20, 35, 35, and 40 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 15, 30, 30, and 50 decibels, respectively.  Speech recognition test scores showed right ear discrimination at 94 percent and left ear discrimination at 92 percent.  Thus, the Veteran met the criteria for a hearing loss disability set forth at 38 C.F.R. § 3.385.  however, the examining audiologist concluded based on the absence of any hearing loss disability in service that the Veteran's hearing loss and tinnitus are less likely than not caused by or the result of military noise exposure.  

In July 2007, the Veteran was referred to an otolaryngologist, Dr. C.H., for a consultation concerning his hearing loss and tinnitus.  The Veteran complained of progressively worsening bilateral hearing loss and tinnitus since service.  He reported that he currently has difficulty understanding family and friends.  The Veteran was diagnosed with bilaterally symmetric sensorineural hearing loss most likely due to noise exposure, as well as a genetic component, and tinnitus, secondary to the hearing loss.  

The Board notes that Dr. C.H. did not explicitly state whether or not the Veteran's hearing loss was based on in-serve noise exposure or post-service noise exposure.  However, even if the Board assumes that Dr. C.H. offered an opinion favorable to the Veteran, the Board finds that her opinion has limited probative value.  

It appears that Dr. C.H. had no opportunity to review the record and thus was unaware of highly probative evidence such as the Veteran's March 1973 separation examination showing normal hearing when he left service.  Rather, she appears to have based her opinion on the Veteran's own testimony concerning when the Veteran's hearing loss and tinnitus had onset, testimony which the Board has already determined has little probative value.  

Having considered all the evidence, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  Service and post-service medical records provide highly probative against the Veteran's claims, indicating disabilities that began many years after separation from service.  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2006.  This letter informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records.  The Veteran submitted a private treatment record from Dr. C.H..  The appellant was afforded a VA medical examination in February 2007.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Significantly, neither the appellant nor his has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


